Exhibit 10.1

AMENDMENT NO. 1 TO

SHAREHOLDERS AGREEMENT

AMENDMENT NO. 1 TO SHAREHOLDERS AGREEMENT, dated as of May 8, 2013, by and among
Quintiles Transnational Holdings Inc., a North Carolina corporation (the
“Company”), and certain of the Company’s shareholders identified below (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning ascribed to such terms in the Shareholders Agreement (as defined below).
Except as provided herein, all other terms, conditions and provisions of the
Shareholders Agreement shall remain in full force and effect.

RECITALS

WHEREAS, in connection with a statutory share exchange between Quintiles
Transnational Corp., a North Carolina corporation (“QTRN”), and the Company on
December 14, 2009, the Company assumed the rights and obligations of QTRN as set
forth in that certain Shareholders Agreement, dated as of January 22, 2008, by
and among QTRN and the Shareholders named therein (as supplemented by the
Supplement to Shareholders Agreement, dated August 9, 2012, by and among the
Company and certain of the Company’s shareholders identified therein, the
“Shareholders Agreement”);

WHEREAS, Section 5.2 of the Shareholders Agreement provides that the
Shareholders Agreement may be amended by a written instrument signed by the
Company, the Bain Shareholders, the Temasek Shareholders, the TPG Shareholders,
the DG Shareholders and the 3i Shareholders, subject to certain exceptions
described therein;

WHEREAS, in accordance with Section 5.5 of the Shareholders Agreement, for
action to be taken by any of the Shareholder groups described above, the holders
of more than 50% of the Common Stock of the Company then held by that group must
vote in favor of the action;

WHEREAS, the parties to this Amendment desire to amend the Shareholders
Agreement in connection with a proposed initial public offering of the Company;
and

WHEREAS, contemporaneously with and in consideration of the execution of this
Amendment, (i) the Company is adopting the Second Amended and Restated
Certificate of Incorporation, (ii) the Company and certain shareholders
identified therein are entering into the Second Amended and Restated
Registration Rights Agreement, and (iii) QTRN is entering into Amendment No. 1
to the Management Agreement, dated January 22, 2008, by and among QTRN, Bain
Capital Partners, LLC, GF Management Company, LLC, TPG Capital, L.P., Cassia
Fund Management Pte Ltd., 3i Corporation and Aisling Capital, LLC.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and the Shareholders named above hereby agree as follows:



--------------------------------------------------------------------------------

1. The definition of “NovaQuestTM Investments” in Section 1.1 of the
Shareholders Agreement is hereby deleted.

2. The definition of a “Qualifying Offering” in Section 1.1 of the Shareholders
Agreement is hereby amended by adding the following language at the end of the
definition:

“; provided, however, that the consummation of the offering of the shares
registered on the Company’s Form S-1 Registration Statement, File
No. 333-186708, shall be deemed to be a Qualifying Offering.”

3. Section 3.1(a) is hereby amended by (i) deleting the sentence “Additionally,
the 3i Shareholders shall have the right to appoint one (1) observer to the
Board (the ‘3i Observer’)” in its entirety and (ii) deleting the sentence
“Additionally, the 3i Observer initially shall be Denis Ribon” in its entirety.

4. A new Section 3.1(c) of the Shareholders Agreement shall be inserted as
follows:

“(c) Compensation. Following a Qualified Offering, no director shall be eligible
to receive compensation from the Company for serving as a director unless such
director has been affirmatively determined by the Board to be an “independent
director” under applicable law and in accordance with the rules and regulations
of the Commission and the NYSE (or any other applicable SRO) (an “Independent
Director”).”

5. A new Section 3.1(d) of the Shareholders Agreement shall be inserted as
follows:

“(d) Nomination. With respect to any Nominee that is designated by a Shareholder
Group pursuant to such Shareholder Group’s right to designate such Nominee, the
Company shall use its reasonable best efforts to cause the Board and Governance,
Quality and Nominating Committee to, if applicable (i) include such Nominee in
the slate of nominees recommended by the Board for the applicable class of
directors for election by the shareholders of the Company or (ii) appoint such
Nominee to fill a vacancy on the Board created by the departure of a Nominee
designated by such Shareholder Group. The Company agrees to include such Nominee
in the applicable proxy statement for such shareholder meeting.”

6. Section 3.4(a) of the Shareholders Agreement shall be amended and replaced as
follows:

“(a) Committees. The Board shall designate an Audit Committee, a Compensation
and Talent Development Committee, and a Governance, Quality and Nominating
Committee. Notwithstanding anything contained herein to the contrary, the Board
may act to change the title and function of the committees of the Board,
provided that at all times the Company shall maintain any committee of the Board
that is required under applicable law and pursuant to applicable rules and
regulations of the Commission and the NYSE (or any other applicable SRO). Except
as provided below, the composition of all committees of the Board shall be as
determined by the Board, provided, that the Bain Shareholders as a group, the DG
Shareholders as a group, the TPG Shareholders as a group and the 3i Shareholders
as a group shall each have the right to designate at least one director to serve
on each current and any future committee of the Board, other than the Audit
Committee, which shall be comprised initially of the Disinterested Nominees;
provided, however, a Nominee of the DG Shareholders, the Bain Shareholders, the
TPG Shareholders or the 3i Shareholders may serve on a committee only to the

 

2



--------------------------------------------------------------------------------

extent such Nominee is permitted to serve on such committee under applicable law
and pursuant to applicable rules and regulations of the Commission and the NYSE
(or other applicable SRO).”

7. Section 3.4(c) of the Shareholders Agreement shall be amended and replaced as
follows:

“(c) Certain Transactions and Investment Decisions. Notwithstanding anything to
the contrary herein, after the Effective Date (i) any asset divestiture by the
Company or Subsidiary of the Company in excess of $10 million shall require the
affirmative vote of a majority of the Board and (ii) any transactions (other
than the Recapitalization Transaction) entered into between the Company or any
of its Subsidiaries, on the one hand, and any Shareholder or Affiliate or
Associate of any Shareholder, on the other hand (an “Affiliate Transaction”),
shall require the affirmative vote of a majority of the Board with the
Nominee(s) of the interested Shareholder abstaining from such vote. Each
Shareholder shall promptly inform the Company and such Shareholder’s Nominees,
if any, of any proposed Affiliate Transaction with an Affiliate or Associate of
such Shareholder; provided, however, that in the event that a Shareholder is not
aware, and, in the ordinary course of its business could not reasonably be
expected to be aware, that a proposed transaction is an Affiliate Transaction
with an Affiliate or Associate of such Shareholder, such Affiliate Transaction
shall not be deemed to violate clause (ii) of the immediately preceding
sentence.”

8. Section 3.5 of the Shareholders Agreement is hereby amended by deleting the
proviso at the end thereof and replacing it with the following:

“With respect to clauses (A), (B) and (C) of this Section 3.5, such five and ten
percent threshold, as the case may be, shall be calculated using the basic
weighted average number of shares of the Company’s Common Stock outstanding for
the most recent fiscal period disclosed in the Company’s filings with the
Commission; provided, that any of the following shall be excluded from such
calculation: (i) shares of Common Stock issued by the Company in connection with
an acquisition by the Company approved by the Board and (ii) shares of Common
Stock issued by the Company (other than the Qualifying Offering and any shares
of Common Stock issued in connection with a registration relating to the sale of
securities to participants in a Company employee stock option, stock purchase or
similar employee benefit plan registered on Form S-8). Once any Shareholder
Group no longer has the right to designate a Nominee as described earlier in
this paragraph, such Shareholder Group shall (i) promptly notify the Company in
writing of such fact and (ii) if requested in writing by a majority of the
Independent Directors of the Company, cause a director designated as a Nominee
of such Shareholder Group to tender his or her resignation from the Board, which
shall be effective immediately prior to the next annual meeting of shareholders
of the Company (regardless of whether the term of the director so resigning
would otherwise expire at that meeting) or at any earlier date, in the
discretion of the director. In considering whether to request such a
resignation, the Independent Directors of the Company shall comply with the
procedures set forth in a Policy for Independent Director Consideration of Board
Resignations, which shall have been approved by the Board.”

 

3



--------------------------------------------------------------------------------

9. A new Section 3.10 of the Shareholders Agreement shall be inserted as
follows:

“3.10. Procedures Regarding Certain Corporate Opportunities.

(a) In the event that a director of the Company who was designated as a Nominee
to the Board by an Exempted Person’s applicable Shareholder Group has actual
knowledge that an investment has been made after the date hereof in a Competitor
by a late stage private equity fund managed by an Exempted Person, such Exempted
Person shall notify the Company thereof as promptly as practicable after the
making of such investment and cooperate reasonably with the Company at its
request to create appropriate protective procedures with respect to the flow of
information; provided that the foregoing shall not be required if prohibited by
law, regulation, contractual obligation or otherwise. This provision is in
addition to any other duties the designated Nominee may have at law as a result
of the investment, after giving effect to any provisions in the Company’s
Articles of Incorporation relating to corporate opportunities. Solely for
purposes of this Section 3.10 (i) “Competitor” means any pharmaceutical services
organization that provides either clinical research or contract sales services
to customers in the pharmaceutical, biotechnology or medical device industries;
provided, that a fully integrated pharmaceutical, biotechnology or medical
device company that may occasionally provide these types of services to third
parties, but that does not derive significant revenues from such services, shall
not be deemed a “Competitor” pursuant to this Section 3.10 and (ii) “Exempted
Person” shall have the meaning ascribed to such term in the Company’s Articles
of Incorporation.

(b) Notwithstanding any provisions in the Company’s Articles of Incorporation
relating to corporate opportunities, prior to any investment in any of
Pharmaceutical Product Development, Inc., Covance, Inc., PAREXEL International
Corporation, inVentiv Health, Inc., ICON plc, PRA International, Inc., PDI,
Inc., Publicis Touchpoint Solutions, Inc., United Drug plc, or any of their
successors or controlled affiliates, by a late stage private equity fund managed
by an Exempted Person, such Exempted Person shall give written notice of such
proposed investment to the Board and shall not consummate such investment unless
it is approved by a disinterested majority of the Board in its discretion (which
approval shall be deemed to have been given if the Board does not notify such
Exempted Person otherwise within 21 days of the notice of the proposed
investment having been received). A violation of this Section 3.10(b) shall not
be subject to any limitations on liability contained in any provisions related
to corporate opportunities in the Company’s Articles of Incorporation. For the
avoidance of doubt, the restrictions contained in this Section 3.10(b) shall not
apply to any hedge fund, venture fund, debt fund or other non late stage private
equity fund managed by an Exempted Person.”

10. Section 4.3 of the Shareholders Agreement is hereby amended by deleting the
reference to “Section 4.1 of the Registration Rights Agreement” contained
therein and replacing it with a reference to “Section 5.1 of the Registration
Rights Agreement.”

11. The first sentence of Section 5.4(a) of the Shareholders Agreement is hereby
amended by inserting the following at the end of the second proviso thereof:

“, provided, further, that with respect to each of the Temasek Shareholders, the
Institutional Shareholders, the Management Shareholders, and Cynthia M. Roberts,
this Agreement shall automatically terminate (including, for the avoidance of
doubt, any and all provisions related to the Temasek Nominee) immediately prior
to the effective date of the Company’s Form S-1

 

4



--------------------------------------------------------------------------------

Registration Statement, File No. 333-186708, and, for the avoidance of doubt,
such termination with respect to such Shareholders shall not be subject to the
provisions of subsection (b) below.”

12. The last sentence of Section 5.4(a) of the Shareholders Agreement is hereby
deleted and replaced with the following:

“Upon termination of this Agreement, Article I (including, for the avoidance of
doubt, any terms not defined therein but referenced in Section 1.1(c)) and
Article V (except for the second sentence of Section 5.2) shall survive
termination.”

13. Section 5.4(b)(ii) of the Shareholders Agreement is hereby deleted and
replaced in its entirety with “(ii) [Reserved], and.”

14. Section 5.4(b)(iii) of the Shareholders Agreement is hereby amended by
deleting “, Temasek Shareholders” contained therein.

15. Section 5.4(c) of the Shareholders Agreement is hereby amended by deleting
the proviso at the end thereof.

This Amendment may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

[Signature Page to Amendment to Shareholders Agreement]

IN WITNESS WHEREOF, the Company and the Shareholders listed below have executed
and delivered this Amendment No. 1 to the Shareholders Agreement as of the date
first above written.

 

Company: QUINTILES TRANSNATIONAL HOLDINGS INC. By:  

/s/ James H. Erlinger III

  Name: James H. Erlinger III   Title: EVP, General Counsel & Secretary



--------------------------------------------------------------------------------

[Signature Page to Amendment to Shareholders Agreement]

 

DG Shareholders:

/s/ Dennis B. Gillings

Dennis B. Gillings, CBE

/s/ Cynthia M. Roberts

Cynthia M. Roberts

 

Bain Shareholders: BAIN CAPITAL INTEGRAL INVESTORS 2008, L.P. By: Bain Capital
Investors, LLC, its general partner   By:  

/s/ Chris Gordon

  Name:     Title:   Managing Director

 

Temasek Shareholders: TEMASEK LIFE SCIENCES PRIVATE LIMITED By:  

/s/ Tan Suan Swee

  Name: Tan Suan Swee   Title: Authorised Signatory

 

TPG Shareholders: TPG QUINTILES HOLDCO II LLC By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title: Vice President



--------------------------------------------------------------------------------

[Signature Page to Amendment to Shareholders Agreement]

 

3i Shareholders: 3i US GROWTH HEALTHCARE FUND 2008 L.P. By:   3i CORPORATION
Its:   Manager   By:  

/s/ Ken Hanau

  Name:     Title:  

 

Institutional Shareholders: AISLING CAPITAL II, L.P. By:  

/s/ Lloyd Appel

Name:   Lloyd Appel Title:   CFO PERSEUS-SOROS BIOPHARMACEUTICAL FUND, L.P. By:
 

/s/ Lloyd Appel

Name:   Lloyd Appel Title:   CFO Management Shareholders:

/s/ Thomas H. Pike

Thomas H. Pike